Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Mu (US 20110073126) fails to make obvious a single phase, transfer-resistant, aqueous composition comprising, by total weight of the composition: 0.5% to 2.5% of acrylates copolymer; wherein the ratio of the acrylates/VA copolymer to the acrylates copolymer is in the range of 12:1 to 60:1. Although, Liu (US 20050053567) and Buchingham (US20030082129) are directed to teaching a cosmetic composition comprising acrylates/VA copolymer, they fail to cure the deficiency of Mu. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would not have been motivated to modify the teachings of Mu in accordance with Liu and Buchingham, as a whole, in order to provide the single phase, transfer-resistant, aqueous composition as claimed in the Claim Set filed 9/23/2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THURMAN WHEELER/Examiner, Art Unit 1619  



/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626